Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 12/29/2020.
Currently, claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is being considered by the examiner.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities: In claim 4, “comprising” should be “comprises”. In claim 10, “overlapped” should be “overlap”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0248436, cited in IDS).

providing a target layer (100/102/104) (see also FIG. 12 where target layer is 200/214/218/220/224/226/228); 
forming an etching stop layer (106) on the target layer; 
forming a top oxide layer (108) (para. [0045]) on the etching stop layer; 
forming a first photoresist layer (112) on the top oxide layer; 
performing a first etching process, to form a plurality of first trenches (110a) in the top oxide layer (para. [0048]); 
forming a second photoresist layer (116) on the top oxide layer, wherein portion of the second photoresist layer fills in each first trench; 
performing a second etching process to form a plurality of second trenches (114a) in the top oxide layer (para. [0059]); and 
using the remaining top oxide layer as a hard mask, performing a third etching process to remove parts of the etching stop layer and parts of the target layer (para. [0066] – [0067]; FIG. 7).

Pertaining to claims 2 and 3, Lee shows each first and second trench exposes a top surface of the etching stop layer (FIG. 5).
Pertaining to claim 4, Lee shows the target layer comprises a low dielectric constant layer (104/228 and/or 214/218/220), a hard mask layer (224), and a bottom oxide layer (226 and/or 214/218/220) (see FIG. 12).

Pertaining to claim 10, Lee shows each first trench does not overlap with each second trench (FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Although Lee does not explicitly show the claimed ratios of the thicknesses, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the thickness ratios to be within the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Etching stop layer thickness is a recognized result affective variable, as a given thickness balances process time with effectiveness of protection of the underlying layer.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al. (US 2014/0193974, cited in IDS, hereinafter ‘974).
Although Lee does not explicitly show the claimed materials, ‘974 teaches that, for a similar patterning process, the low dielectric constant layer of the target layer comprises an ultra-low-K (ULK) material or a porous ULK material (para. [0042]), while the material of the etching stop layer comprises, for example, SiON (para. [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the materials of Lee for those taught by ‘974, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer et al. (US 7,759,242), Yen (US 9,698,048), Kim et al. (US 9,425,058) and Bencher et al. (US 9,177,796) all disclose patterning processes similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896